UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
BRIAN FISCHLER, individually and on
behalf of all other persons similarly situated,
                                                                  No. 19-CV-2979-LTS-KNF
                                   Plaintiffs,

                 -against-                                        ORDER OF DISMISSAL

BLACKSTONE PROPERTY PARTNERS
L.P. d/b/a PARKER TOWERS, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or will

be settled. Accordingly, it is hereby ORDERED that this action is dismissed with prejudice as to

the named plaintiff and without costs to either party, but without prejudice to restoration of the

action to the calendar of the undersigned if settlement is not achieved within thirty (30) days of

the date of this Order. If a party wishes to reopen this matter or extend the time within which it

may be settled, the party must make a letter application before this thirty (30)-day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they shall submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       July 8, 2019

                                                           _/s/ Laura Taylor Swain____
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge
